Citation Nr: 9933325	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Entitlement to a higher initial rating for service-connected 
postoperative residuals of damage to the intermediate dorsal 
cutaneus nerve of the left foot, rated as noncompensable. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989, and from December 1991 to June 1994.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, which 
granted the claim of service connection for damage to the 
intermediate dorsal cutaneus nerve of the left foot.  The 
disability was rated as noncompensable.  The veteran 
submitted his notice of disagreement in November 1994.  A 
statement of the case was issued in December 1994.  In March 
1995, the veteran filed his substantive appeal and request 
for a hearing before a member of the Board.  As per his 
request, a hearing was scheduled, but the veteran failed to 
appear.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected disability is manifested 
by the recurrence of a tender ganglion cyst on the 
anterolateral area of the left ankle, as well as a small area 
of diminished sensation equivalent to no more than mild, 
incomplete paralysis of the intermediate dorsal cutaneus 
nerve of the left foot. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for service-
connected postoperative residuals of ganglion cyst removal, 
with damage to the intermediate dorsal cutaneus nerve of the 
left foot, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Codes 
7819-7804 8522, 8722, 8729 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that in 1993, the veteran 
was treated for a recurrent ganglion cyst of the left ankle 
which was drained on several occasions.  In September 1993, 
he opted for surgical removal of the cyst.  After the 
surgery, the veteran complained of tingling and numbness on 
the anterior aspect of the left foot.  Due to increased 
activity, there was a breakdown of the surgical site that 
resulted in a mild infection to the anterolateral aspect of 
the left ankle.  He continued to experience a tingling and 
decreased sensation in that area during the recovery period, 
and afterwards he experienced decreased sensation to the 
innervation of the dorsal intermediate cutaneous nerve.  
Physical therapy did not relieve his symptoms.  It was 
determined that there was postoperative nerve damage with 
pain of the left foot.  

The veteran was afforded a VA examination in August 1994.  
The examiner observed a nickel sized scar over the anterior 
ankle in the midline on the left.  It was somewhat sensitive 
to manipulation.  The veteran complained of pain that 
extended into his second toe, which made it difficult for him 
to walk.  Regarding that complaint, the examiner noted that 
there were no sensory changes.  He responded quite readily to 
pinpricking.  The examiner did notice somewhat of an unusual 
curling of the distal phalanx of the second toe.  The 
examiner was not certain if it was secondary to some type of 
injury, but felt that it was of no significance with respect 
to the ganglion surgery.  Otherwise, there was no evidence of 
deformity of the feet.  Regarding the knees, there were no 
abnormalities, instability or crepitus.  There was no upper 
or lower motor weakness.  On the neurological examination, 
there was 2+ symmetric upper and lower deep tendon reflexes 
and downgoing Babinski's.  The examiner diagnosed history of 
left foot ganglion, removed surgically and no residuals.  The 
examiner further noted that the contour of the left second 
toe probably accounted for the complaint related to the toe 
area in contrast to neuralgia from any possible nerve injury 
from the removal of the ganglion.  The examiner opined that 
it was not an incapacitating problem, and that it was very 
minor.  The examiner further noted that it could be changed 
by a tendon release or removal of the distal interphalangeal 
joint with fusion. 

In a July 1994 decision, the RO granted the claim of service 
connection for the postoperative residual nerve damage to the 
intermediate dorsal cutaneous nerve of the left foot.  A 
noncompensable rating was assigned, effective June 22, 1994.  

VA outpatient treatment records show that in September and 
October 1994, the veteran was seen for the possible 
recurrence of the ganglion cyst.  Evaluation of the cyst and 
the veteran's pain were noted in treatment records dated in 
January 1995.  It was noted that the area was irritated when 
wearing shoes or boots, and on one examination the area was 
painful on palpation.  It was also noted that the podiatrist 
found that the ganglion cyst was not related to the veteran's 
mallet toe deformity.  When he was seen in October 1995, it 
was noted that the veteran had a left second toe ganglion 
cyst with hammertoe.  In a January 1996 note, it was reported 
that the veteran was to undergo foot surgery that February.  
A four-week recovery period was anticipated.  However, it was 
later noted that the surgery was to be rescheduled for that 
June.  When seen in April 1996, the neurological examination 
revealed gross sensation decreased in a path about 1 
centimeter wide going up the medial side of the second toe 
but not true deep peroneal or medial dorsal cutaneous lateral 
branch distribution, and mild positive Tinel's and Vallieux.  
The examiner observed that there was a scar on the anterior 
portion of the left ankle at the site of the positive 
Tinel's, and was about the size of a quarter.  The examiner 
also observed a small palpable mutlilocular ganglion just 
distal to the scar.  Other than the hammertoe of the second 
toe, there was no gross deformity of the foot.  The extensor 
digitorum longus of the second toe was intact and slightly 
swollen and tender.  

In June 1996, the veteran underwent surgery for his hammertoe 
and release of nerve compression from the ganglion cyst.  The 
procedures performed included, a resection of a portion of 
the entrapped dorsal cutaneous nerve of the anterolateral 
left ankle, removal of ganglion cyst of the left ankle, 
arthrodesis of the proximal interphalangeal joint of the 
second left toe, and tenotomy of the long flexor tendon of 
the second left toe.  It was noted that the veteran tolerated 
the anesthesia and surgery well, and was resting comfortably 
without complaints.  

In June 1996, the RO assigned a temporary total rating based 
on surgery necessitating convalescence.  The rating was 
effective June 20, 1996 and the noncompensable rating was 
continued effective August 1, 1996.  

In August 1996, it was noted that there was a neuroma and 
possible osteoarthritis of the second PID joint.  On 
examination, the examiner noted that there was a ganglion 
cyst on the lateral aspect of the left tibialis anterior with 
tenderness over the skin.  There was pain with regard to the 
third toe.  There was hypesthesia, but no erythema, infection 
or exudation.  In December 1996, the veteran was seen for 
complaints of pain of the ankle and foot.  At that time, 
there was no swelling and mild tenderness was noted.  In 
March 1997, it was noted that the veteran complained of a 
painful left foot.  

In July 1998, it was noted that there was a mobile mass on 
the anterolateral ankle joint line with peroneal anesthesia 
and positive Tinel's at the level of the cyst.  Pulses were 
positive.  In August 1998, it was noted that the veteran had 
missed an appointment for re-surgery secondary to 
homelessness.  The examination revealed a 1.5-centimeter 
lateral cyst without erythema, warmth or drainage.  The 
veteran was seen in October 1998 for complaints of recurrent 
left foot pain.  The pain was focused anteriorly and 
proximally to the left lateral malleolus, and it became worse 
with activity.  The examiner noted that there was a one-
centimeter nodule in that area and that there was mild 
desquamation/hypopigmentation over the nodule.  There was no 
pain on eversion, inversion or dorsiflexion.  The nodule was 
exquisitely tender to palpation.  The examiner noted an 
impression of possible ganglion cyst, and that x-rays were to 
be obtained for an orthopedic referral.  The films did not 
reveal any changes in comparison to prior films, which 
revealed some medial widening of the mortise.  MRIs in the 
past did not reveal relevant pathology.  It was noted that 
the use of a donut type pad over the nodule would be helpful 
in preventing direct pressure which caused pain.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  In this regard, 
the Board notes that the veteran's representative has argued 
that the veteran should be afforded a VA examination for the 
purpose of determining the nature and severity of his 
disability.  A review of the claims folder shows that the RO 
has made efforts to locate the veteran, including contacting 
his representative.  However, his whereabouts remains 
unknown.  Therefore, at this point, the Board is satisfied 
that all relevant facts have been properly developed and that 
VA has fulfilled its duty to assist the veteran as mandated 
by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his left foot disability.  Thus the Board 
must consider the rating, and, if indicated, the propriety of 
a staged rating, from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard 
to the disability at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disability that would suggest the need for staged 
ratings.  In fact, the assignment of the temporary total 
rating for convalescence following surgery clearly accounts 
for any increase in the degree of disability for the period 
of time that it was applicable.  

Service connection is currently in effect for postoperative 
residuals of ganglion cyst removal, with nerve damage to the 
intermediate dorsal cutaneous nerve of the left foot, and 
rated as noncompensable under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8729 (1999).  Diagnostic Code 8729 
contemplates neuralgia of the external cutaneous nerve of the 
thigh.  However, the disability should be rated under 
Diagnostic Code 8722 which contemplates neuralgia of the 
musculocutaneous nerve (superficial peroneal), and is rated 
as paralysis under Diagnostic Code 8522.  A noncompensable 
rating is assigned for mild, incomplete paralysis of the 
nerve.  A 10 percent rating is assigned for moderate, 
incomplete paralysis.  A 20 percent rating is assigned for 
severe, incomplete paralysis.  Complete paralysis with 
eversion of foot weakened is rated as 30 percent disabling. 

Since the evidence shows that the veteran's foot is 
functional, it is clear that the disability does not produce 
complete paralysis.  Therefore, it should be rated under the 
provisions for incomplete paralysis.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(1999).  Regarding neuralgia, under 38 C.F.R. § 4.124, 
cranial or peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.

In this case, there is evidence that in addition to the nerve 
damage, the veteran has problems with a hammertoe of the left 
foot and that examiners have not found that all of the left 
foot complaints are strictly related to the service-connected 
disability.  

From the medical evidence of record, it is noted that the 
veteran's ganglion cyst has recurred and is demonstrably 
tender, and that surgical removal was to be scheduled in 
1998.  It was noted in the 1998 records that the use of a 
donut-type pad over the nodule would be helpful in preventing 
the pain caused by direct pressure to the area.  The 
recurrent cyst should be classified as a benign new skin 
growth, Diagnostic Code 7819, ratable as a scar under 
Diagnostic Code 7804.  Since it is tender (and appears to 
have been so more or less continuously since separation) a 10 
percent rating should be assigned.  Functional impairment 
such as limitation of motion due to the cyst or nerve damage 
is not shown, so no higher rating is available under 
Diagnostic Code 7805.


ORDER

Entitlement to a compensable rating for postoperative 
residuals of damage to the intermediate dorsal cutaneus nerve 
of the left foot has not been established, and the appeal is 
denied. 


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

